859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eugene HALL, Plaintiff-Appellant,v.MEDICAL DEPARTMENT, Dr. Horne, Dr. Frye, Ellis B. Wright,Warden, Defendants- Appellees.
No. 88-7148.
United States Court of Appeals, Fourth Circuit.
Submitted July 7, 1988.Decided Sept. 14, 1988.

Eugene Hall, appellant pro se.
Alan Katz, Office of Attorney General of Virginia, for appellees Medical Department, Wright.
Janet Page Selph, McGuire, Woods, Battle & Boothe, for remaining appellees.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Eugene Hall, a Virginia inmate, filed this pro se complaint under 42 U.S.C. Sec. 1983 alleging denial of proper medical treatment.  He alleges that defendants, all Virginia prison officials, denied him an opportunity to see a doctor in Richmond, Virginia, and that the prison medical department did not handle his case properly.


2
The parties elected to conduct all proceedings before a magistrate pursuant to 28 U.S.C. Sec. 636(c).  They also elected an optional appeal route permitting an appeal on the record to a district court judge.  They executed a consent form in accordance with 28 U.S.C. Sec. 636(c)(4) and Fed.R.Civ.P. 73(d).  They agreed to a direct appeal to the district court, not this Court.


3
Accordingly, we lack jurisdiction over the present appeal.   Cf. Wharton-Thomas v. United States, 721 F.2d 922, 924 (3d Cir.1983) (appeal to court of appeals not proper where parties consented to appeal to district court).  Initial review is proper in the district court, the forum to which the parties specified that they desired to appeal.   See Wharton-Thomas, 721 F.2d at 924.


4
We dismiss this appeal for want of jurisdiction and remand the action to the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
REMANDED.